Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAMELA BOND, )
)
Plaintiff ) Case No. 1:18-cv-000176 (Erie)
)
Vs. )
) RICHARD A. LANZILLO
STATE FARM INSURANCE ) UNITED STATES MAGISTRATE JUDGE
COMPANY, )
) MEMORANDUM OPINION ON
Defendants ) DEFENDANT’S MOTION FOR
) SUMMARY JUDGMENT
)
) ECF NO. 78

Plaintiff Pamela Bond (Bond) brings this action, pro se, against Defendant State Farm
Insutance Company (State Farm) claiming breach of contract.’ ECF No. 9. Before the Coutt is
State Farm’s motion for summary judgment. ECF No. 78. The parties have consented to the
jurisdiction of a United States Magistrate Judge for these proceedings. ECF No., 5, ECF No. 18.
For the reasons that follow, the motion will be GRANTED?

I. Background and Procedural History

Bond’s Response to State Farm’s Motion for Summary Judgment does not comply with
Federal Rule of Civil Procedure 56 because it omits a concise statement of (a) material facts that she
contends present genuine issues for trial, and (b) any additional facts that arguably preclude
summaty judgment. See, eg., Li Xia Lu v. United States, 2019 WL 2371759, at *1 (E.D. Pa. June 4,
2019). ‘Thus, the following factual background is derived from State Farm’s Concise Statement of

Material Facts and deemed to be undisputed because Bond did not respond to State Farm’s Concise

 

' Bond’s claimed violations of the McCarran-Ferguson Act, the Sherman Act, and Clayton Act, and the Federal Trade
Commission Act were previously dismissed with prejudice. See ECF No. 31.

2 The parties have consented to the jurisdiction of a United States Magistrate Judge, including the entry of final
judgment. See ECF Nos. 5, 18.
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 2 of 10

Statement or otherwise submit any evidence in opposition to the motion for summary judgment.
See, ¢.., Tustin v. Strawn, 2020 WL 3084064, at *2 WW.D. Pa. June 10, 2020); Boyles v. Am. Heritage Life
Ins. Co., 383 F. Supp. 3d 470, 476 (W.D. Pa. 2019), afPd, 809 F. App'x 104 Gd Cir. 2020) (citing
LCvR 56.E (‘Alleged material facts set forth in the moving party's Concise Statement of Material
Facts ... will for the purpose of deciding the motion for summary judgment be deemed admitted

unless specifically denied or otherwise controverted by a separate concise statement of the opposing
patty.”).

Bond moved into a house on Dawson Street in Bradford, Pennsylvania in July of 2017. She
insured her property through State Farm. ECF No. 81-5, p. 13, In. 20-230. Shortly after moving in,
Bond experienced difficulties with her home. She claimed, for example, that vandals damaged her
property. See ECF No. 80, §[ 2. Bond has claimed that

[fjifteen walls of varying sizes have been destroyed by vandal(s). The
vandal(s) are as of yet unidentified. The damages occutred over a
period of several months. Each time the owner and Plaintiff, Pamela
Bond, left her abode, it was noted upon her return that things had
been stolen, destroyed, and moved about.

ECF No. 9, p. 5, 9] 2. Vandals have made extensive physical changes to the property:

The bathtub has been changed twice. Two doors have been removed
altogether, four doors have been changed. Old molding has been
nailed into the knotty pine estimated to have been worth $164,000.00
in the State Farm Insurance binder. A beetle infestation has resulted.
It is also believed that much of the good wood was removed because
the boards left behind are not long enough to result in the finished
look of uninterrupted Pennsylvania planks of highly polished
undamaged wood.

KK

The period appropriate molding was all removed and replaced with
trash lumber. Estimated cost of replacing the molding runs into the
thousands of dollars. When the cheap wood was removed it was
noted that excessive damages along with newly placed wires were
being hidden by the new “molding”. New flowers and shrubs were
doused with wine. Floors became scratched and actual holes
appeared in the floorboards. Some of the holes tn the upstairs
bedtoom walls ate two and three inches wide.

2
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 3 of 10

Id., p. 6-7. Bond also claimed that the vandals infiltrated her home with beetles and voles. She

notes that
Exterminators do not ordinarily expect beetles to accomplish so
much damage to wood and so very
quickly. The vandal who leaves his name as genius on the computers
and phones he ot she left hacked understood how to manipulate
natural forces and engage in biological warfare (Exhibit G). Voles
now live within the walls and floorboards. People at local hardware
stores claim that it is known that they were invited by increased heat
in the basement and a smashed foundation wall. Also, cut out areas
upstairs and in the attic obviously been used to insert food into the
walls for the rodents’ consumption.

Id., p. 7.

After State Farm denied her claim, Bond filed suit 1n this Court, alleging a breach of her
insurance contract. See ECF No. 3. She later filed an amended complaint, which is the operative
pleading. ECF No. 9. After a period of discovery, State Farm filed its motion for summary
judgment under Federal Rule of Civil Procedure 56. It also filed a Concise Statement of Material
Facts, to which Bond did not directly respond. Instead, she file three Responses in Opposition
(ECF Nos. 88, 90, and 91) along with a personal affidavit. ECF No. 93. Thus, the matter is now
teady for disposition.

IL. Standards for Summary Judgment

Federal Rule of Civil Procedure 56(a) requires a court to enter summary judgment “af the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). Under this standard “the mete existence of
some alleged factual dispute between the parties will not defeat an otherwise properly supported
motion for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 247-48 (1986). A disputed fact is “material” if proof of

its existence or nonexistence would affect the outcome of the case under applicable substantive law.
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 4 of 10

Anderson, 477 U.S. at 248; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue
of material fact is “genuine” if the evidence is such that a reasonable jury could return a verdict for
the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United Bhd. of Carpenters and
Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

When determining whether a genuine issue of material fact remains for trial, the court must
view the record and all reasonable inferences to be drawn from it in favor of the nonmoving patty.
Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963 F.2d 599, 600 (3d Cit.
1992); White v. Westinghouse Electric Co., 862. F.2d 56, 59 Gd Cir. 1988). To avoid summary judgment,
however, the nonmoving patty may not rest on the unsubstantiated allegations of his or her
pleadings. Instead, once the movant satisfies its burden of identifying evidence that shows the
absence of a genuine issue of material fact, the nonmoving party must to go beyond his pleadings
with affidavits, depositions, answers to interrogatories or other record evidence to demonsttate
specific material facts that give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986).

Further, under Rule 56, a defendant may seek summary judgment by pointing to the lack of
a genuine fact issue on one or more essential claim elements. The Rule mandates summary
judgment if the plaintiff then fails to make a sufficient showing on each of those elements. When
Rule 56 shifts the burden of production to the nonmoving party, “a complete failure of proof
concerning an essential element of the nonmoving party’s case necessarily renders all other facts
immaterial.” Celotex, 477 U.S. at 323. See Harter v. GAP. Corp., 967 F.2d 846, 851 (3d Cir. 1992).

The summary judgment standard, as recounted above, “is somewhat relaxed with respect to
pro se litigants. Where a party is representing himself pro se, the complaint is to be construed
liberally. A pro se plaintiff may not however, tely solely on his complaint to defeat a summary

judgment motion.” Miller v. McClure, et al., 2020 WL 1049750, *6 (W.D. Pa. Mar. 4, 2020) (citing
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 5 of 10

Anderson, 477 U.S. at 256 (‘Rule 56(e) itself provides that a patty opposing a properly supported
motion for summary judgment may not rest upon mete allegation or denials of his pleading, but
must set forth specific facts showing that there is a genuine issue for trial.””)). Allegations made
without evidentiary support may be disregarded. Jones v. UPS, 214 F.3d 402, 407 Gd Cir. 2000); see
also Schoch v. First Fid. Bancorporation, 912 F.2d 654, 657 3d Cir. 1990) (“[U]nsupported allegations ...
and pleadings are insufficient to repel summary judgment.”). With these standards in mind, the
Court will address Bond’s claims.

1. Discussion

This Court has jutisdiction over this diversity action under 28 U.S.C. § 1332. See, e.g. Koppers
Co. v. Aetna Cas. ¢? Sur. Co., 98 F.3d 1440, 1445 Gd Cir. 1996). Bond is a resident of Pennsylvania
and State Farm, for purposes of this case, 1s a resident of the state of Illinois. See ECF No. 9, pp. 1-
2. Pennsylvania law governs this case. In an insurance coverage dispute under Pennsylvania law,
“{t]he interpretation of an insurance contract regarding the existence or non-existence of coverage is
‘generally performed by the court.” Tartour v. Safeco Ins. Co. of Ulinois, 2020 WL 489467, at *2 (E.D.
Pa. Jan. 30, 2020) (quoting Mznnesota Fire and Cas. Co. v. Greenfield, 855 A.2d 854, 861 (Pa. 2004)
(internal citation omitted)). Bond, as the insured, has the burden of first making a prima facie
showing that her claim falls within the policy’s coverage. Koppers Co., 98 F.3d at 1446 Gd Cir. 1996)
(applying Pennsylvania law). If coverage 1s shown, then State Fatm has the burden to prove that a
covetage exclusion applies. Tartour, 2020 WL 489467, at *3.

Bond has alleged that unidentified vandals “ruined” or “damaged” the Dawson Stteet
residence by stealing, destroying, or moving things within the dwelling during their numerous
intrusions. See ECF No. 9, pp. 5-7. She appears to argue these actions and subsequent damages
should be covered under her homeownet’s policy as “accidental ditect physical loss to property.”

See ECF No. 81-4, pp. 12-13. To determine whether the damage alleged is covered by the State
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 6 of 10

Farm policy, the Court must evaluate whether the damage constitutes “accidental direct physical loss
to property.” ECF 81-4, p. 13. Based on the record, the Court determines that the damaged caused
by the unidentified vandals was not accidental and that Bond has not made a prima facie showing
that her insurance clatm is covered.

Under Pennsylvania law, an “accident” in the context of insutance coverage provisions is
“an unexpected and undesirable event occurring unintentionally.” Donegal Mut. Ins. Co. v.
Baumbhammers, 938 A.2d 286, 292 (2007) (citing Kyaerner Metals Div. of Kvaerner U.S., Inc. v. Commercial
Union Ins. Co., 908 A.2d 888, 898 (Pa. 2006)). Courts have emphasized that the “key term in the
definition of the ‘accident’ 1s ‘unexpected’ which implies a degree of fortuity.” Id. Importantly,
damage is not accidental if “the injury was the natural and expected result of the insured’s actions.”
Id. (citing Lower Paxton Twp. v. U.S. Fidelity and Guar. Co., 557 A.2d 393, 398 (Pa. 1989)); see also State
Farm Fire ¢ Cas. Co. v. Estate of Meblman, 589 F.3d 105, 111 Gd Cir. 2009) (noting that “[a}n
accident, simply stated, is merely an unanticipated event”) (citation and quotation marks omitted);
Robinson v. Allstate Prop. ¢ Cas. Ins. Co., 306 F. Supp. 3d 672, 679 (E.D. Pa. 2018) (summarizing
Pennsylvania case law); McMahon v. State Farm Fire & Cas. Co., 2007 WL 137760, at *4 (E.D. Pa. May
8, 2007) (“Accidental is an adjective meaning happening by chance, unexpectedly, not in the usual
coutse of things.”’). See Tartour, 2020 WL 489467, at *3. State Farm’s policy on the Dawson Street
ptoperty included coverage for “accidental direct physical loss” resulting from “vandalism ot
malicious mischief,” which the policy defined as “willful and malicious damage to or destruction of
property.” ECF No. 81-4, p. 13.

State Farm denied Bond’s claim after conducting an inspection of her home. ECF No. 9, p.
10. Bond’s claim of vandalism was rejected. Id. The claim specialist determined that

At the time of the inspection ... the outside vinyl siding had not been
painted and after review of the realtor’s photo prior to the purchase

of the home, the items in question were in this condition prior to the
purchase of the property. We appreciate your business and regret

6
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 7 of 10

that the items shown and discussed are not a result of an Accidental

Direct Physical Loss. We regret we can make not payment in

reference to your claim.
Id., pp. 10-11. Bond has not brought forth any evidence to support the conclusion that vandals
caused property damage at her Dawson Street home. Instead, she has submitted unsubstantiated
accusations and vague references to nonexistent reports of expetts.

For example, Bond states that “Orkin exterminators were called to evaluate the damages to
the walls; these changes resembled scratches, burns, and mud crusting. The licensed exterminator
said that these problems were due to an infestation of wood eating beetles.” ECF No. 88, 44. But
no report from this exterminator is part of the summary judgment record. Regarding the damage to
her walls, Bond claims that “whoever was doing this never showed up when the Plaintiff was at
home.” Id. 43. She also states that the Kane Police Department was called to investigate her claims
of vandalism, but provides no police report. Id. 4 5. Bond argues that the changes to her property
“were not requested by the Plaintiff; therefore they ate attributable to vandalism.” Id 99. None of
this, however, 1s evidence which creates a genuine issue of material fact that the damage constituted
“accidental direct physical loss” resulting from “vandalism or malicious mischief’ within the
meaning of the subject policy.

Indeed, State Farm has submitted the report of an expert to the contrary. The insurance
company hired an outside investigator who concluded that the damage Bond claimed was not

caused by vandals. An investigator from Insurance Restoration Consultants, after examining Bond’s

home, stated that

e The wallboards Bond claimed were “replaced without her knowledge/consent, wete in
fact mitered joints of the original tongue and groove knotty pine paneling” and that no

evidence existed to show that the paneling was altered after it was initially installed;
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 8 of 10

e The basement door Bond claimed was removed was actually still located on the
property;

e The squeaking sounds Bond attributed to voles wete actually emanating from smoke
detectors that needed battery replacement;

e ‘There was no evidence of beetle infestation and the holes in the walls Bond attributed
to beetle activity were actually caused by nails or fasteners that had been used to hang
pictures, calendars, etc.

e Bond’s claim of “beetle hives” were actually knots in the wood paneling, which is a

natural occurrence.

ECF No. 81-8, generally.

Bond has the burden, as the party bearing the burden of proof at trial, and opposing
summary judgment, to submit competent evidence to support her claims. Scott v. Ca/pin, 2012 WL
3019955, at *5 (D.N,J. July 24, 2012), affd, 527 Fed. Appx 123 (3d Cir. 2013) (citing Player v. Motiva
Enters., LLC, 240 Fed. Appx 513, 522 n. 4 3d Cit.2007) (holding that, when a party moving for
summary judgment points out to the district court that no evidence supports the nonmoving party’s
case, and the party opposing sutamaty judgment beats the burden of proof, it is the nonmoving
party’s burden to identify evidence of record that creates a genuine issue of material fact)). Further,
“ijt is not the Court’s obligation ... to comb the ... record ... to identify a material factual dispute
where the patty opposing summary judgment has not done so under Local Rule 56.1(a)”). Benjamin
v. State Farm Ins. Co., 2017 WL 3535023 at n.1 (D.N.J. Aug. 17, 2017). Bond has failed to meet her
burden in opposing State Farm’s motion in this case. For example, bond has not produced an
expert to counter the conclusions teached by State Farm’s expert. The Court notes that she did

identify Lacey Love, Executive Director of the Bradford, Pennsylvania Public Library, as a
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 9 of 10

purported expert. ECF No. 72. No report from Ms. Love was ever filed, however. Bond has filed

an affidavit. See ECF No. 93. But this affidavit does not ptovide any evidence to support her claims

and solely relies on speculation and her own conclusory allegations. Bond avers that

She phoned the Kane Police Department after heating “the sound of a door

opening” after having “bricked up the back door because the locks are vandalized;”
The police always say that I am imagining everything;

The back porch is “ruined,”

The police left with the comment, “you have been back there;”

She finds “signs that someone has been in my house. I heat my neighbor Terry call
to Joe Stauffer in the middles (sic) of the night. “You are in there every day, Joe, go

home;”

Id. at pp. 1-2. No police report, testimony, or affidavits from neighbors, are part of the summary

judgment record.

Such conclusory allegations simply cannot support a genuine dispute of material fact to

warrant denial of summaty judgment to State Farm. See, ¢.g., Parker v. Sch. Dist. of Philadelphia, 415 F.

Supp. 3d 544, 566 (E.D. Pa. 2019), aff'd, 2020 WL 4530107 (3d Cir. Aug. 6, 2020). As one Coutt

recently noted:

[C]onclusotry, self-serving affidavits are insufficient to withstand a
motion for summary judgment. Kerleis v. Dickie, McCamey ¢ Chilcote,
P.C., 560 F.3d 156, 161 3d Cir. 2009) (quoting Blair v. Scott Specialty
Gases, 283 F.3d 595, 608 (3d Cir. 2002)). See also Lujan v. National
Wildhfe Fedn, 497 U.S. 871, 888, 110 S. Ct. 3177, 111 L-Ed.2d 695
(1990) (“The object of [Rule 56] is not to replace conclusory
allegations of the complaint ... with conclusory allegations of an
affidavit.”). Instead, the affiant must set forth specific facts that
reveal a genuine issue of material fact. Id. (collecting cases). Because
they ate not subject to cross-examination, affidavits are scrutinized
carefully. In re CitX Corp., 448 F.3d 672, 680 (3d Cir. 2006) (citing

9
Case 1:18-cv-00176-RAL Document 95 Filed 08/24/20 Page 10 of 10

10A Charles Alan Wright, Arthur R. Miller & Maty Kay Kane, Fed.
Prac. & Proc. Cty. § 2722, at 373, 379 (3d ed. 1998)).

Mahakk v. Cantania, 2019 WL 5862170, at *3 (E.D. Pa. Nov. 7, 2019). See also Berrada v. Cohen, 2019
WL 5618181, at *2 3d Cir. Oct. 31, 2019) (affirming grant of summary judgment where plaintiff
offered no corroboration for his testimony and where plaintiff's testimony was contradicted by
indisputable evidence).

Bond has not proffered sufficient evidence to rebut State Farm’s basis for denying het claim.
Capps v. Mondelex Glob., LLC, 847 F.3d 144, 152-55 3d Cir. 2017) (affirming district court’s grant of
summary judgment because plaintiff had not adduced any meaningful evidence that would allow a
reasonable factfinder to find pretext). No reasonable jury could find based on the evidence before
the Court that State Farm improperly denied her property insurance claim.
IV. Conclusion

Given the foregoing, the Court will GRANT Defendant State Farm’s Motion for Summary

Judgment. An ORDER to that effect will follow.

ete LAK

RICHARD A. LANZILLO-
United States Magistrate Judge

Entered this 24" day of August, 2020.

10
